Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 


Status of the Claims
	Claims 12, 13, 15-18, 20-25, 27-30 and 32-34 are pending in this application and stand rejected. Claims 1-11, 14, 19. 26 and 31 were previously canceled. 
Claims 12 and 34 have been amended,
Claim 13 has been canceled

Response to Applicant Remarks
	Applicant’s well-articulated remarks have been considered but are addressed by the newly cited art.
	To the extent that Applicant argues that modifying Meyer impermissibly changes its operation or is a substantial reconstruction (Applicant’s 7/20/21 remarks, p.10), the Examiner respectfully disagrees.    
	MPEP 2143.01VI states:  “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").”  
	Meyer discloses a adding a horizontal sensor to a retail shelf.  Such a sensor could detect changes in inventory and also identify items based upon detected weight and footprint.  (Meyer, para 0071).  The examiner merely proposes that adding another sensor to Meyer, a height sensor, would improve Meyer’s performance.  The examiner disagrees that adding this feature would change the principle under which Meyer operates.  A modified Meyer could still utilize weight and footprint information.  Further Meyer discloses that its sensor comprises a bottom wall and a short sidewall (Meyer, fig.7).  Given that Jain for example teaches that a series of height sensors embedded in a wall can also provide useful inventory information (Jain, para 0023), the examiner proposes that retrofit sensor such as Meyer could also have a side wall of sufficient height to accommodate a series of height sensors.  The examiner does not agree that extending the vertical wall of Meyer in accordance with Jain would constitute a “substantial” reconstruction.   The existing sensor properties and sensor placement of Meyer would be unaffected, which is arguably the main feature of Meyer.  The structural properties of the Meyer sensor modified with an extended vertical wall similarly would still support the 
	Applicant also argues that the combination of the Zuleeg reference does not teach the invention.  (Applicant’s 7/20/21 remarks, p.11).  The examiner respectfully disagrees.
	The examiner concurs that the sensor of Meyer does utilize weight sensors to identify items, but not height.   Zuleeg does not disclose a stock sensor that is similar to Meyer.   The Examiner merely points out that the system of Zuleeg features a catalog where height/weight can be looked up in order to identify an item.  (Zuleeg, para 0037, “Cataloging common items by their Length, Width, Height, Weight and Barcode data. Basically, once these 5 characteristics are collected, a vast majority of commonly occurring items in our daily lives can be uniquely identified. First, the Barcode, if available, can uniquely identify the item by looking it up in the generally available UPC (http://www.upcdatabase.com/itemform.asp) Or ISBN (http://isbndb.com/) databases. If a standard barcode is not available or is obscured/damaged, then Length, Width, Height and Weight can be used as a hash into a global catalog to narrow the guess down to one or only a few different potential items. LWHWB cataloging is another key component to some other ideas (below). LWHWB data is associated with the ZuluNumber for that specific object.”)  That is, Zuleeg teaches that when some machine readable code is not available to identify an item, the item’s physical characteristics may still be used to make such a determination.  Meyer similarly already disclose identification of objects by physical characteristics.  (Meyer, para 0071, “Knowing both the rows and columns in which contacts are closed allows the detection of a product's footprint. Combining the detection of the footprint and weight of a product allows for better inventory control than a system which detects the presence of products, product footprints or product weights alone. The detected size and weight can be compared to the expected footprint and weight of the product assigned to a particular section of the self and indications of any abnormalities sent to store employees. The expected product data may be contained in a product 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 12, 15-24, 27, 29, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (Pub. No.: US 2016/0048798 A1), hereinafter known as Meyer, in view of Jain 20150278790, in view of Hertz US 7529597 in view of Zuleeg US20120241516A1

	Regarding claim 12, an inventory system, comprising: 
an Out Of Stock ("OOS") sensor comprising: 
a base layer defining a bottom wall of the OOS sensor, having a planar cross- sectional profile, and extending horizontally relative to ground (Meyer Figure 1 teaches the base layer is horizontally relative to the ground. Figures 4-6 and paragraph [0036] teach having a bottom layer, which is the equivalent of a base layer defining a bottom wall of the OOS sensor.); 
an array of weight measuring sensors integrated with the base layer and configured to measure, at a first time, a first collective weight of a plurality of items disposed on the base layer (Figure 11 and paragraphs [0002] and [0088] teach measuring the weight of a plurality of items to find the inventory amount.), 
and measure, at a second later time, a second collective weight of a plurality of items disposed thereon (Paragraphs [0103] through [0106] teach keeping a real-time inventory, which requires reweighing the inventory numerous times.); 
a sidewall coupled to the bottom wall, having a planar cross-sectional profile, and extending vertically relative to ground (Figures 1-3 and 7 teach a sidewall coupled to the bottom wall, having a planar cross-sectional profile, and extending vertically relative to the ground.); 
a processor circuit configured to use the first collective weights, the second collective weights … to determine if an item has been added to or removed from the OOS sensor (Paragraphs [0103] through [0106] teach keeping a real-time inventory, which requires reweighing the inventory numerous times. Paragraph [0104] also teaches detecting when an item is removed from the weight sensor.);

wherein the OOS sensor is configured to be disposed on a piece of display equipment.
(Meyer, fig.7)

Although Meyer teaches the use of a base layer and a request interface that facilitates input of a request for an item to be brought to the OOS sensor, Meyer fails to clearly teach the use of height measuring sensors (Paragraphs [0105] and [0106] teach keeping a real-time inventory. The information is sent to store employees. Paragraph [0109] teaches the inventory on display and in storage is updated; and the information is sent wirelessly. Paragraph [0116] teaches automatically sending the request for the item to be received from the back room, in response to a user taking the last item on the display. This would cause the item to be replenished at the OOS sensor.).

Jain teaches 
an array of height measuring sensors 
“The retail container 105 may include one or more types of measurement devices 120. The measurement devices 120 are generally configured to determine an amount of a product included in retail containers 105, which may include a weight or volume of the product, a product level (i.e., a height) within the container, and so forth. The measurement devices 120 may use any feasible method for determining the amount of the product, such as measuring the weight of the product directly, or using visual or optical methods to determine a height of the product within the container. Measurement devices 120 may include weight sensors such as strain gages or piezoelectric elements that are capable of measuring weight of products placed into container 105. Measurement devices 120 may also include visual sensors, such as infrared laser or light emitting diode (LED) level sensors, or depth cameras. Other types of sensors may also be used, such as radar, capacitance, and ultrasonic sensors. The measurement 

integrated with the sidewall and configured to measure a height of the plurality of items
The measurement devices 120 may be proximate to the retail container 105 (for example, affixed to the container) or may be integrally formed in the container (such as visual sensors embedded in a container wall).” (Jain, para 0023) Although Jain does not disclose that the sensor as a whole contains a bottom wall and a sidewall with integrated sensors, the examiner notes that Meyer discloses a retrofit sensor placed on a retail shelf that comprises a sensorized bottom wall and a short sidewall.  (Meyer, fig. 7).  Further Jain discloses that its sensor may be retrofitted to sensorize a container.  (“The measurement devices 120 may be proximate to the retail container 105 (for example, affixed to the container) or may be integrally formed in the container (such as visual sensors embedded in a container wall).” (Jain, para 0023)  As Meyer discloses that one way to sensorize a storage device is to retrofit it with sensors in a horizontal wall sufficient to monitor the space, the examiner respectfully suggests that it would be an obvious modification to have a sensorized vertical “sidewall” as well, especially since Jain discloses that vertical height sensors could be embedded in a container wall.   	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Jain. One of ordinary skill in the art would have recognized the addition of Jains out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Long, it is within the capabilities of one of ordinary skill in the art to attach and install sensors for measuring the height of a plurality of items. In paragraph [0023], Jain teaches the motivation as being able to determine weight, height, volume and so forth,

Meyer does not explicitly disclose
a location module to facilitate verification that the OOS sensor has not been moved during use with a given item;
Hertz is directed to a network of monitored newspaper racks.  (Hertz, abstract).  “An eightieth aspect of the present invention utilizes a GPS system, wherein said GPS system is programmed to recognize the desired location of an object. Should the monitored object stray from the desired location, the software would direct a communication that the object has been transferred outside an acceptable location/boundary.”  (Hertz, col.8,lns.2-10).  “Alternatively, said tilt monitoring apparatus 950 can be programmed to determine if the object moves outside a predetermined area, sometimes referred to as a GPS fence. It is recognized that although the term GPS is used, any form of satellite location system can be used. Additionally, any type of radio triangulation system can be used.”  (Hertz, col.22,lns.32-50).


a communications device configured to wirelessly communicate a notification that the item has been added to or removed from the OOS sensor such that stored inventory information is updated accordingly.
“A third aspect of the present invention is the ability to transmit a signal from a News Rack to identify when the inventory of the News Rack is filled or depleted.”  (Hertz, summary)
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to combine Meyer with the remote sensor monitoring of Hertz with the motivation of monitoring inventory and abuse of display equipment.  (Hertz, background).


and the height
Zuleeg is directed to an object identification system.   (Zuleeg, abstract).  Zuleeg discloses that it is known to catalog items by weight and height in order to identify items.  (Zuleeg, para 0037, “Cataloging common items by their Length, Width, Height, Weight and Barcode data. Basically, once these 5 characteristics are collected, a vast majority of commonly occurring items in our daily lives can be uniquely identified. First, the Barcode, if available, can uniquely identify the item by looking it up in the generally available UPC (http://www.upcdatabase.com/itemform.asp) Or ISBN (http://isbndb.com/) databases. If a standard barcode is not available or is obscured/damaged, then Length, Width, Height and Weight can be used as a hash into a global catalog to narrow the guess down to one or only a few different potential items. LWHWB cataloging is another key component to some other ideas (below). LWHWB data is associated with the ZuluNumber for that specific object.”).  It would have been obvious to one of ordinary skill in the art at the time the invention as filed to combine Meyer with item parameters of Zuleeg with the motivation of better identifying items.  Id.


Regarding claim 15, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer further teaches the processor circuit determines that the item has been added to the OOS sensor when the second collective weight is greater than the first collective weight (Paragraph [0092] teaches detecting an item has been added, due to the additional weight.).
	
Regarding claim 16, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer further teaches the processor circuit determines that the item has been removed from the OOS sensor when the first collective weight is greater than the second collective weight (Paragraphs [0104] through [0106] teach keeping a real-time inventory and detecting when a product is removed from a shelf, due to a weight change.).

Regarding claim 17, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer further teaches the processor circuit is further configured to: 
determine a number of items currently residing on the OOS sensor by dividing the second collective weight by a reference weight previously measured for a single item (Paragraph [0089] teaches determining the number of items on a shelf by dividing the collective weight by the product weight.); 
compare the number of items to a threshold value (Paragraph [0092] teaches indicating a low inventory threshold has been reached.); 
and cause a low inventory notification to be communicated from the OOS sensor when the number of items is less than the threshold value (Paragraph [0099] teaches notifying a customer when an item on their shopping list reaches a threshold value. Paragraphs [0105] through [0109] teach transmitting real-time analysis of the inventory, when a threshold has been met, and sending the information to employees and a central office. In Paragraph [0109], an example for the communication is using the internet, which is wireless.).

Regarding claim 18, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 17. 

obtain current inventory information indicating a remaining inventory for the item in a back room or other facility location; and cause the current inventory information to be output from the OOS sensor (Paragraph [0109] teaches the inventory in the backroom is taken into account for the total inventory., 
wherein the output includes one or a combination of visual or auditory output
para 0116 teaching OOS in remote locations alerting inventory levels).

Regarding claim 20, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12.
Meyer further teaches the processor circuit is further configured to: 
determine if the item added thereto is of the same type as an item assigned to the OOS sensor; and cause added item information indicating at least a measured weight of the item added thereto to be communicated from the OOS sensor, when a determination is made that the item added thereto is not of the same type as the item assigned to the OOS sensor (Paragraph [0092] teaches alerting employees when an added item is not the same type as the assigned item, after determining the item is not meant to be in that location. Paragraph [0092] also teaches remotely and automatically notifying a store employee.).  Meyer also teaches matching item footprint information to monitor appropriate inventory at a location.  (Meyer, para 0018).

Regarding claim 21, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 20. 
Meyer further teaches the measured weight contained in the added item information is used to identify at least one item in inventory which could potentially be the item added to the OOS sensor 

Regarding claim 22, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 20. 
Meyer further teaches an individual is notified of a misplaced item disposed on the OOS sensor, when the item added thereto is not of the same type as the item assigned to the OOS sensor (Paragraph [0092] teaches alerting employees when an added item is not the same type as the assigned item.).

Regarding claim 23, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer further teaches the OOS sensor is modular so that the OOS sensor is collectively used with other modular OOS sensors as a combined OOS sensor (Figure 1 and paragraphs [0023] and [0042]-[0043] teach the modular OOS sensors.).

Regarding claim 24, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 23. 
Meyer further teaches the OOS sensor comprises at least one electrical connector configured to mate with at least one electrical connector of the other modular OOS sensors (Figure 1 teaches the modular OOS system. Figure 2 teaches the modular OOS system mating with the coil which is mated with the other OOS sensors.).

Regarding claim 27, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer fails to clearly teach measuring the height.
Jain further teaches the height measuring sensors.  (“The amount of the product in the container may be estimated using the measurements of the various measuring devices 120; for example, readings from various sensors may be provided to the controller 110, which uses some or all of the readings to algorithmically estimate a weight value (or volume, height, etc.) of the product in the container 105. In some embodiments, the measurement devices 120 may take sporadic or periodic measurements, and may use any differences between the measurements to determine whether any product has been added to or removed from the retail container 105, and to determine how much.”, Jain para 0024)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Jain. One of ordinary skill in the art would have recognized the addition of Long’s out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Jain, it is within the capabilities of one of ordinary skill in the art to attach and install sensors for measuring the height of a plurality of items. In paragraph [0023], Jain teaches the motivation as being able to determine weight, height, volume and so forth,

Regarding claim 29, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12.
Meyer teaches using a piezoresistive sensor as a weight measuring sensor, but fails to teach using a height sensor (Paragraph [0090] teaches using variable resistive elements and strain gauges, which is the equivalent of piezo-resistive sensors.).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Jain. One of ordinary skill in the art would have recognized the addition of Long’s out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Long, it is within the capabilities of one of ordinary skill in the art to attach and install sensors for measuring the height of a plurality of items. In paragraph [0023], Jain teaches the motivation as being able to determine weight, height, volume and so forth,

Regarding Claim 33, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12.

wherein the OOS sensor further comprises a communication device configured to:
facilitate automatic and dynamic modification of item level information or inventory information that is being or to be output from the OOS sensor, based at least in part on the location of the OOS sensor.
“In some embodiments, the output current and/or voltage from a sensor 30, used to detect the presence of products, is transmitted to the ESL 10 associated with that particular sensor. The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products. The ESL 10 may be used to process changes in the inventory status at any given moment. The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases…”  (Meyer, para 0082)


Regarding Claim 34, see rejections of claim 12, 20

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Jain, in view of Hertz, in view of Zuleeg in further view of Mann (Pub. No.: US 2008/0024311 A1).

Regarding claim 25, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Although Meyer teaches arrays of weight measuring sensors, Meyer fails to clearly teach having sensors in at least one set of concentric shapes (Paragraph [0044] and figures 12A-12C teach and array of weight sensors.).
Mann teaches sensors are arranged as at least one set of concentric shapes (Paragraph [0019] and figure 3 teach sensors in concentric arches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Mann. Arranging the sensors taught in Meyer into the concentric shapes taught in Mann does not change or effect the normal function of the out-of-stock sensors used by Meyer. Since the functionalities of the elements in Meyer and Mann do not interfere with each other, the results of the combination would be predictable. In paragraph [0019], Mann teaches the motivation as, “…to define the form of a top half of a body outline.”

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Jain, in view of Hertz, in view of Zuleeg in further view of LaFergola et al. (Pub. No.: US 2010/0179844 A1) hereinafter known as LaFergola.

Regarding claim 28, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12. 
Meyer fails to clearly teach using a height sensor.
LaFergola further teaches the weight measuring sensors and the height measuring sensors are of a same sensor type (Paragraph [0044] teaches the weight and height sensor can be the same.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of LaFergola. Using the same type of sensor would have been obvious to one of ordinary skill in the art, before the effective filing date, since a user would be required to have less unique replacement parts on hand.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Jain, in view of Hertz, in view of Zuleeg in further view of Anderson (Pub. No.: US 2012/0190386 A1).

Regarding claim 30, Meyer, Jain, Hertz and Zuleeg teach the inventory system according to claim 12.
Although Meyer teaches wireless communication, Meyer fails to clearly
a communication device that implements LiFi technology or Software Defined Radio ("SDR") technology (Paragraphs [0046], [0052], and [0096]-[0097] teach wireless communication.).
Anderson further teaches the communication device implements LiFi technology or Software Defined Radio ("SDR") technology (Paragraph [1832] teaches using software-defined radio.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Anderson. Meyer is adaptable to the system described in Anderson without a significant change to the communication device. Both Meyer 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Jain, in further view of Hertz, in view of Zuleeg in further view of Argue et al. (Pub. No.: US 2014/0180785 A1),
Regarding Claim 32, Meyer, Long, Hertz and Zuleeg disclose the system of claim 12.

wherein the OOS sensor further comprises:
a request interface that facilitates input of a request for an item to be brought to a current location of the OOS sensor;
a communications device configured to wirelessly communicate with an inventory device remote from the OOS sensor; and
the processor circuit further configured to:
receive, via the request interface, a request for having an item retrieved from a remote location and brought to the current location of the OOS sensor; and
cause the received request to be communicated from the OOS sensor to the inventory device in response to a user-software interaction.
(Paragraphs [0053]-[0055] teach the use of an out-of-stock sensor, which is the customer. Paragraphs [0055]-[0057] teach restocking the out-of-stock item and delivering the out-of-stock item to a customer. Paragraph [0064] teaches restocking the item identified in the out-of-stock notification. The abstract also teaches a customer finding a product is out of stock and reporting it.); (Paragraphs [0053]-[0055] teach the use of an out-of-stock sensor, which is the customer. Paragraphs [0055]-[0057] teach restocking the out-of-stock item and delivering the out-of-stock item to a customer. Paragraph [0064] teaches restocking the item identified in the out-of-stock notification. The abstract also teaches a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Hertz. Since each element and its function are shown in the prior art, the difference between the prior art and the claimed subject matter does not rest on any individual element or function. Altering the structure of Meyer to merely substitute the request interface and communication device associated with the weight sensors of Meyer for the request interface and communication device of Hertz would have been obvious. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. In paragraph [0005], Hertz also teaches a motivation as, “The systems and methods described herein provide an improved approach for maintaining stock of products on shelves.”





Conclusion

Relevant art not relied on but made of record include Brown 20060071774.  Brown discloses a retrofit retail sensor that utilizes horizontal and vertical inventory sensors.  (Brown, fig.3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687